Case: 16-30663      Document: 00513760446         Page: 1    Date Filed: 11/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-30663                                    FILED
                                  Summary Calendar                          November 15, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
JUSTO E. ROQUE, JR.,

              Plaintiff - Appellant

v.

BARDELLCO, L.L.C., Incorrectly named as McDonald's Corporate Office and
McDonald's Restaurant's New Orleans, LA,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-6489


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
that court, and Appellant has not made an understandable argument
addressing any error in that judgment.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.